Citation Nr: 0804230	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a dental condition.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the New 
York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO in December 2007, after 
postponing a previously scheduled hearing.  He did not 
report, and his hearing request is deemed withdrawn. 

The veteran now resides within the jurisdiction of the 
Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1.  Entitlement to service connection for a dental condition 
was first denied in a September 2002 rating decision; the 
veteran did not submit a notice of disagreement within one 
year of notice thereof.  

2.  The evidence submitted since September 2002 does not 
pertain to an unestablished element that was a basis for the 
prior denial.  

3.  The veteran did not receive treatment during service for 
any disability or trauma for which compensation may be paid, 
and he does not contend to have received treatment for any 
such disability or trauma. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied 
entitlement to service connection for a dental condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2007). 

2.  There is no legal basis for service connection for the 
dental condition claimed by the veteran; his claim is not 
reopened.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.381, 4.150, 17.161 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The notice and assistance requirements of the VCAA are not 
applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As discussed below the pertinent facts are not in dispute and 
the outcome is controlled by the law.  Hence the VCAA is not 
applicable.

New and Material Evidence

The veteran points out that all of his upper teeth were 
removed during active service.  The veteran argues that the 
removal was unnecessary and done without his permission.  He 
believes that this act negatively impacted his life in ways 
that continue to affect him more than 40 years later, and 
that service connection is therefore warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or due to the loss of 
teeth due to loss of substance of the upper or lower jaw.  38 
C.F.R. § 4.150. 

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 38 
C.F.R. § 3.381, as a matter of law periodontal disease is not 
a disability for which service connection can be granted for 
the purpose of VA disability.  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma. 38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c). 

VA's General Counsel held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma. See VAOPGCPREC 5-97.  .

The following criteria apply to determinations as to whether 
service connection for dental conditions is possible for 
treatment purposes:

(a) Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service-connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment as provided in § 17.161 of this 
chapter. 
 
(b) The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service. 
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other in-service trauma, or 
whether the veteran was interned as a 
prisoner of war. 
 
(c) In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered. Treatment during 
service, including filling or extraction 
of a tooth, or placement of a prosthesis, 
will not be considered evidence of 
aggravation of a condition that was noted 
at entry, unless additional pathology 
developed after 180 days or more of 
active service. 
 
(d) The following principles apply to 
dental conditions noted at entry and 
treated during service: (1) Teeth noted 
as normal at entry will be service-
connected if they were filled or 
extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will 
be service-connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.

(3) Teeth noted as carious but restorable 
at entry will not be service- connected 
on the basis that they were filled during 
service. However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.

(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.  

(e) The following will not be considered 
service-connected for treatment purposes: 
(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.  

(f) Teeth extracted because of chronic 
periodontal disease will be service-
connected only if they were extracted 
after 180 days or more of active service.
38 C.F.R. § 3.381 (2007).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The record indicates that entitlement to service connection 
for a dental condition was denied in a September 2002 rating 
decision.  The veteran was notified of this decision in an 
October 2002 letter, but did not submit a notice of 
disagreement with this decision within one year of receipt of 
the letter.  Therefore, the September 2002 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the September 2002 rating decision 
includes the veteran's service medical records, as well as VA 
treatment records dated through 2002 and the report of a VA 
dental examination conducted without the claims folder in 
June 1998.  The claim was denied on the basis that the 
veteran did not develop a dental pathology during service.  

Service medical records considered by the RO include the 
report of a dental examination in July 1964, three days after 
the veteran entered service, showing that two upper teeth 
were missing and that there diseases or abnormalities of at 
least eight others that were apparently found to be non-
restorable, and indications of abnormalities in the gums and 
remaining upper teeth.  Fourteen upper teeth were removed in 
early December 1964.  

In this case, the Board finds that the veteran has not 
submitted any additional material evidence to reopen his 
claim.  The only evidence received since September 2002 
consists of recent VA treatment records, most of which are 
concerned with treatment for the veteran's service connected 
post-traumatic stress disorder (PTSD).  He has not submitted 
any additional evidence that purports to show a dental 
pathology during service.  

In this regard, the Board notes that the crux of the 
veteran's argument is that he did not have any dental 
pathology during service.  He believes that his upper teeth 
were removed unnecessarily as part of a demonstration by one 
dentist to another.  The Board finds that this contention, 
even if it is completely supported by the evidence, does not 
provide a legal basis for a grant of benefits.  

The veteran's service medical records confirm that his upper 
teeth were removed during service.  These records do not show 
any treatment or diagnosis for osteomyelitis or 
osteoradionecrosis, or loss, malunion, or limited motion of 
the mandible, maxilla, ramus, condyloid process, or hard 
palate, or loss of teeth due to loss of substance of the 
upper or lower jaw.  In addition, there is no evidence that 
the veteran sustained trauma to his upper teeth.  Dental 
treatment of teeth in service, including extractions, does 
not constitute trauma.  Therefore, there is no legal basis 
for a grant of service connection for compensation purposes 
for the removal of his teeth.  38 C.F.R. §§ 3.381, 4.150; 
VAOPGCPREC 5-97.  

It is unclear as to whether or the veteran seeks entitlement 
to service connection for treatment purposes.  Service 
connection for treatment purposes could only be established 
for teeth extracted for periodontal disease only if the 
extraction occurred more than 180 days after service entry.  
The extraction occurred less than 180 days after the 
veteran's entry into service.

In any event, the question of service connection for 
treatment purposes is rendered moot by the fact that the is 
in receipt of a 100 percent evaluation for PTSD, and as such 
is eligible for dental treatment regardless of whether the 
dental condition is service connected.  In fact, the sole 
stressor for the veteran's PTSD was found to be the removal 
of his upper teeth.  As the veteran is in receipt of a 100 
percent evaluation, he is already eligible for Class IV 
dental treatment.  Because the dental condition was 
essentially found to have caused PTSD, it follows that the 
dental condition was found to have a direct and material 
detrimental effect on the service connected PTSD.  Hence the 
veteran is also entitled to Class III dental treatment 
regardless of a finding of service connection.  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

As the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

New and material evidence to reopen a claim for service 
connection for a dental condition has not been submitted; the 
veteran's claim is not reopened. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


